UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-604 Washington Mutual Investors Fund, Inc. (Exact Name of Registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: April 30, 2008 Date of reporting period: July 31, 2007 Michael W. Stockton Treasurer Washington Mutual Investors Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (name and address of agent for service) ITEM 1 – Schedule of Investments Unaudited schedule of investments dated July 31, 2007 Washington Mutual Investors FundSM Investment portfolio July 31, 2007 unaudited Market value Common stocks — 97.13% Shares (000) ENERGY
